                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH

ANTHONY L. EVANS,
                                                     MEMORANDUM DECISION &
                       Plaintiff,                    DISMISSAL ORDER
v.

DEPUTY BEASLY et al.,                               Case No. 2:18-CV-768-CW
                       Defendants.                  District Judge Clark Waddoups



       In an Order dated January 25, 2019, the Court required Plaintiff to within thirty days pay

an initial partial filing fee of $0.05 and submit a consent to have the remaining fee collected in

increments from Plaintiff’s inmate account. To date, Plaintiff has done neither.

       IT IS THEREFORE ORDERED that, because Plaintiff has failed to comply with the

Court's order and has failed to prosecute this case, see DUCivR 41-2, Plaintiff's complaint is

DISMISSED without prejudice. This action is CLOSED.

       DATED this 3rd day of April, 2019.

                                              BY THE COURT:



                                              JUDGE CLARK WADDOUPS
                                              United States District Court
